

116 HR 2089 IH: Biodiesel Tax Credit Extension Act of 2019
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2089IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Ms. Finkenauer (for herself, Mrs. Axne, Mr. Kind, Mr. Kelly of Pennsylvania, Mr. Smith of Nebraska, Ms. DeLauro, Mrs. Walorski, Mr. LaHood, Mrs. Craig, Mr. Loebsack, Mr. Danny K. Davis of Illinois, Mrs. Bustos, Mr. Pascrell, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for 2 years tax credits with respect to
			 biodiesel and renewable diesel.
	
 1.Short titleThis Act may be cited as the Biodiesel Tax Credit Extension Act of 2019. 2.Biodiesel and renewable diesel (a)Income tax credit (1)In generalSection 40A(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2019.
 (2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2017. (b)Excise tax incentives (1)Termination (A)In generalSection 6426(c)(6) of such Code is amended by striking December 31, 2017 and inserting December 31, 2019.
 (B)PaymentsSection 6427(e)(6)(B) of such Code is amended by striking December 31, 2017 and inserting December 31, 2019. (2)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2017.
 (3)Special rule for 2018Notwithstanding any other provision of law, in the case of any biodiesel mixture credit properly determined under section 6426(c) of the Internal Revenue Code of 1986 for the period beginning on January 1, 2018, and ending on December 31, 2018, such credit shall be allowed, and any refund or payment attributable to such credit (including any payment under section 6427(e) of such Code) shall be made, only in such manner as the Secretary of the Treasury (or the Secretary’s delegate) shall provide. Such Secretary shall issue guidance within 30 days after the date of the enactment of this Act providing for a one-time submission of claims covering periods described in the preceding sentence. Such guidance shall provide for a 180-day period for the submission of such claims (in such manner as prescribed by such Secretary) to begin not later than 30 days after such guidance is issued. Such claims shall be paid by such Secretary not later than 60 days after receipt. If such Secretary has not paid pursuant to a claim filed under this subsection within 60 days after the date of the filing of such claim, the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621 of such Code.
				